DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                                 R.F.M.,
                                Appellant,

                                    v.

      STATE OF FLORIDA, DEPARTMENT OF AGRICULTURE &
         CONSUMER SERVICES, DIVISION OF LICENSING,
                          Appellee.

                              No. 4D21-1241

                          [January 27, 2022]

  Appeal from the State of Florida, Department of Agriculture &
Consumer Services, Division of Licensing, L.T. Case No. CW201905795.

  Curtis LeBlanc of LeBlanc Legal Counselors, Royal Palm Beach, for
appellant.

  Leslie Fearington, Senior Attorney, Department of Agriculture and
Consumer Services, Division of Licensing, Tallahassee, for appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.